DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following title is suggested: SYSTEMS AND METHODS FOR SENSING TEMPERATURE AT DIFFERENT LOCATIONS ON A MICROWAVE ANTENNA USING MULTIPLE FIBER SENSORS.
The disclosure is objected to because of the following informalities:
Paragraph [0033]: “cable 114” should read cable “115” (both appearances).  
Appropriate correction is required.

Claim Objections
Claims 7 & 17 are objected to because of the following informalities:  
Claim 7, lines 1-2: “a plurality” should read -- a plurality of--,
Claim 17, line 2: “plurality of temperatures” should read –plurality of temperature measurements--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the demodulation module in claim 1. 
In reference to the Specification, “a microcontroller and the demodulation module may be implemented by instructions executed by the microcontroller” in [0004] such that the demodulation module is interpreted to be software associated with hardware. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites the limitation "the electrical signal output" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, the claim limitation “demodulation module” of claim 6 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because claim 6, which depends on claim 1, further limits the demodulation module and in reference to the Specification, “a microcontroller and the demodulation module may be implemented by instructions executed by the microcontroller” in [0004] such that the demodulation module is software, as interpreted in claim 1. However, it is further stated that “the light 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-10, 13 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn et al. (WO 2018/107119), herein referred to as “Sanborn”, further in view of Kasprzyk et al. (WO 2016/040056), herein referred to as “Kasprzyk”.
Regarding claim 1, Sanborn discloses an ablation system (distributed heat flux sensor system 300, Fig. 3), comprising:
an instrument (315) with a local heat source (320); 
a plurality of fiber sensors disposed on the instrument (310, [0062]: a single fiber core can carry many sensors; see Fig. 3 where 310 extends along a majority of the length of instrument 315); 
generates and detects the reflected light); 
a photodetector configured to detect an optical signal reflected from the plurality of fiber sensors ([0064]: sensor detection system 318 generates and detects the reflected light); and 
a demodulation module configured to demodulate the detected optical signal and to determine a plurality of temperature measurements at different locations along the instrument ([0064]: The sensor detection system 318 generates and detects the reflected light used for determining the temperature and/or shape along the measurement range Z; [0071]: processor 330 coupled the sensor detection system 318 to receive a plurality of temperature measurements corresponding to points in the measurement range Z of the distributed sensor 310; Processor 330 may further determine the amount of thermal energy applied by local heat source 320 at the plurality of points; see Fig. 3 where range Z extends along the instrument 315; sensor detection system 318 may comprise a demodulator),
Sanborn discusses including a remote heat source that may include a source of radio frequency or microwave radiation, such as an RF ablation probe, and/or a microwave or ultrasonic transducer ([0107]) and a local heat source (320) located within 
However, Kasprzyk discloses a microwave ablation system (Abstract), comprising: 
a microwave generator having a microwave power source ([00124]: control unit 70 which includes an RF generator) configured to generate a microwave power signal ([00131]: Control unit 70 generates a microwave signal); 
a microwave antenna (emitter 41) coupled to the microwave power source and configured to convert the microwave power signal to a microwave field to heat target tissue ([00131]: Control unit 70 generates a microwave signal and transmits the signal to emitter 41; emitter 41 emits a volumetric field of microwave energy 360° approximately symmetrically about a longitudinal axis to excite tissue); 
a plurality of fiber sensors disposed on the microwave antenna ([00113]: detection of temperature at the balloon end of the catheter at one or more locations, and such detection includes one or more detection devices. Several temperature detection devices are known in the art, and some examples of possibly suitable devices include fiber optic sensors)).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the ablation system of Sanborn to the microwave energy of 
Regarding claim 2, Sanborn discloses a microcontroller (processor 330), 
wherein the demodulation module is implemented by a plurality of instructions executed by the microcontroller ([0071]: processor 330 coupled the sensor detection system 318 to receive a plurality of temperature measurements corresponding to points in the measurement range Z of the distributed sensor 310; Processor 330 may further determine a three-dimensional location of each of the corresponding points in a known reference frame).
Regarding claim 3, Sanborn fails to disclose an ablation pump in fluid communication with the microwave antenna and configured to supply cooling fluid to the microwave antenna, 
wherein the microcontroller is configured to control the ablation pump based on the plurality of temperature measurements.
However, Kasprzyk discloses an ablation system (abstract) with fiber sensors ([00113]: Several temperature detection devices are known in the art, and some examples of possibly suitable devices include fiber optic sensors) and an ablation pump in fluid communication with the microwave antenna and configured to supply cooling fluid to the microwave antenna ([0024]: a fluid pump configured to introduce fluid into a proximal end of the catheter; the antenna configured to emit microwave energy to a target tissue and wherein the antenna is radially centered in the inflatable balloon), 
wherein the microcontroller is configured to control the ablation pump based on the plurality of temperature measurements ([0024]: a computer system capable of 
Regarding claim 4, Sanborn discloses a display (display 340) configured to display the plurality of temperature measurements as a two-dimensional or three-dimensional map or profile ([0074]: display 340 may be coupled to processor 330 and may depict a visual representation of the determined heat flux at each of the plurality of points in the measurement range Z. In some examples, the visual representation may include a plot of heat flux as a function of position along the measurement range Z).
Regarding claim 6, Sanborn discloses wherein the light source, the photodetector, and the demodulation module are incorporated into the microwave generator ([0068]: system 300 may include an RF generator to generate the standing wave in the fiber; system 300 already includes sensor detection system 318; [0064]: The sensor detection system 318 generates and detects the reflected light; and processor 330 (the modulation module)), 
further comprising a cable coupled between the microwave generator and the microwave antenna and including a microwave transmission line (proximal portion/connector of 320 in Fig. 3) and the optical fiber (proximal portion/connector of 
Regarding claim 7, Sanborn discloses wherein the plurality of fiber sensors are a plurality of fiber Bragg gratings etched in the optical fiber ([0060]: fiber optic sensor may include Fiber Bragg Gratings (FBG) to provide distributed strain and/or temperature measurements along the length of an optical fiber; [0061]: each FBG comprises a series of modulations of the core's refractive index so as to generate a spatial periodicity in the refraction index).
Regarding claim 8, Sanborn discloses wherein the plurality of fiber sensors are disposed on the microwave antenna to correspond to a range of locations from a heated area of the target tissue to an unheated area of the target tissue ([0060]: a fiber optic sensor may include Fiber Bragg Gratings (FBG) to provide distributed strain and/or temperature measurements along the length of an optical fiber; [0063]: Shape data and temperature data may be combined to determine the three- dimensional position of each temperature measurement obtained using the fiber optic sensor; [0058]: the information may be used to identify condition of tissue, such as ablated or non-ablated; see Fig. 3 where 310 extends a majority of the length of instrument 315; where in the combination of Sanborn and Kasprzyk, the fiber sensors of Sanborn would be disposed on Kasprzyk’s antenna/catheter).
Regarding claim 9, Sanborn discloses wherein the plurality of fiber sensors are disposed in the optical fiber ([0060]: a fiber optic sensor may include Fiber Bragg 
wherein a fiber sensor of the plurality of fiber sensors is disposed between a proximal radiation portion and a distal radiating portion of the microwave antenna (see Fig. 3 where 310 extends a majority of the length of instrument 315 and is between a proximal portion and a distal portion; where in the combination of Sanborn and Kasprzyk, the fiber sensors of Sanborn would be disposed on Kasprzyk’s antenna/catheter).
Regarding claim 10, Sanborn discloses wherein the demodulation module performs wavelength division multiplexing ([0062]: wavelength division multiplexing (WDM) may be used to distinguish among the readings), optical time domain reflectometry, optical frequency domain reflectometry ([0062]: the temperature along the length of an optical fiber may be determined using optical frequency domain reflectometry (OFDR) and/or optical time domain reflectometry (OTDR)), or code correlation to obtain the plurality of temperature measurements.
Regarding claim 13, Sanborn discloses a microcontroller (processor 330) in communication with the microwave generator ([0071]: processor 330 may be coupled to local heat source 320; [0107]: a remote heat source that may include a source of radio frequency or microwave radiation) and configured to control the microwave generator to adjust a characteristic of the microwave power signal and/or an ablation time based on the plurality of temperature measurements to control the size of a heated zone ([0071]: processor 330 is coupled to the sensor detection system 318 to receive a plurality of temperature measurements corresponding to points in the measurement range Z of the 
Regarding claim 15, Sanborn discloses a method of performing an ablation procedure (Title: method for distributed heat flux sensing; Fig. 3), comprising:
generating an optical interrogation signal ([0064]: The sensor detection system 318 generates and detects the reflected light used for determining the temperature and/or shape along the measurement range Z); 
transmitting the optical interrogation signal to a plurality of fiber sensors ([0064]: sensor detection system 318 coupled to the distributed sensor 310; if the sensor 310 is coupled to the sensor detection system 318 and the sensor detection system is both generating and detecting reflected light, it is also transmitting an optical interrogation signal); 
detecting an optical signal and generating an electrical detection signal ([0064]: The sensor detection system 318 generates and detects the reflected light used for determining the temperature and/or shape along the measurement range Z; The sensor detection system may comprise an optical source, an optical detector, and a demodulator; [0071]: a processor 330 coupled the sensor detection system 318 to receive a plurality of temperature measurements corresponding to points in the measurement range Z of the distributed sensor 310); 
demodulating the electrical detection signal ([0064]: The sensor detection system may comprise an optical source, an optical detector, and a demodulator; [0062]: 
processing the demodulated signal to obtain a plurality of temperature measurements at different locations within an ablation zone ([0071]: Processor 330 may further determine the amount of thermal energy applied by local heat source 320 at the plurality of points in the measurement range Z);
displaying the plurality of temperature measurements ([0074]: sensor system 300 also includes a display 340, such as display system 110, that may be viewable by a user, such as a surgeon or other operator of distributed heat flux sensor system 300; display 340 may be coupled to processor 330 and may depict a visual representation of the determined heat flux at each of the plurality of points in the measurement range Z. In some examples, the visual representation may include a plot of heat flux as a function of position along the measurement range Z). But Sanborn fails to disclose transmitting a microwave power signal to a microwave antenna to form a microwave field around at least a portion of the microwave antenna to heat target tissue
Kasprzyk discloses transmitting a microwave power signal to a microwave antenna to form a microwave field around at least a portion of the microwave antenna to heat target tissue ([0131]: Control unit 70 generates a microwave signal and transmits the signal to emitter 41 via cable 90. An emitter 41 emits a volumetric field of microwave energy 360° approximately symmetrically about a longitudinal axis to excite tissue); 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the ablation system of Sanborn to the microwave energy of 
Regarding claim 16, Sanborn fails to disclose cooling the microwave antenna using a fluid based on the plurality of temperature measurements.
However, Kasprzyk discloses cooling the microwave antenna using a fluid based on the plurality of temperature measurements ([0085]: cooling fluid may be circulated to, from, and within the balloon to cool the inner artery walls and to maintain a desired temperature range during operation; [00122]: the optimal dose for a given patient may require manipulations of the balloon catheter apparatus and associated system as described herein after monitoring vessel wall temperature and target tissue temperature. Achieving the optimal dose for a given may be accomplished through manipulation of cooling flow volume or rate). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the system of Sanborn to include the cooling system of Kasprzyk for the purpose of protecting surrounding, untargeted tissue from unintended thermal damage (Kasprzyk: [0085]). 
Regarding claim 17, Sanborn discloses: 
determining the locations of the plurality of temperatures in at least a portion of the ablation zone based on the electrical detection signal ([0071]: Processor 330 may further determine the amount of thermal energy applied by local heat source 320 at the plurality of points in the measurement range Z); 
generating a temperature profile based on the location of the plurality of temperature measurements ([0074]: sensor system 300 also includes a display 340, such as display system 110, that may be viewable by a user, such as a surgeon or 
displaying an ablation zone and a temperature profile throughout at least a portion of the ablation zone ([0074]: sensor system 300 also includes a display 340, such as display system 110, that may be viewable by a user, such as a surgeon or other operator of distributed heat flux sensor system 300; display 340 may be coupled to processor 330 and may depict a visual representation of the determined heat flux at each of the plurality of points in the measurement range Z. In some examples, the visual representation may include a plot of heat flux as a function of position along the measurement range Z).
Regarding claim 18, Sanborn discloses adjusting the level of the microwave power signal and/or an ablation time based on the plurality of temperature measurements to control the size of a heated zone ([00107]: The operational modes are preprogrammed settings that allow a user or physician to select a certain dose amount of microwave energy along with other parameters; Each operational mode is associated with software controlling the different parameters described herein, including, but not limited to power output, power on time, power alteration rate, time the microwave ablation apparatus dwells in a vessel, etc.).
Regarding claim 19, Sanborn discloses wherein the plurality of fiber sensors includes a plurality of fiber Bragg gratings ([0060]: distributed sensor 310 may include a 
Regarding claim 20, Sanborn discloses demodulating the detected optical signal by performing wavelength division multiplexing, optical time domain reflectometry, optical frequency domain reflectometry, or code correlation ([0062]: a variety of ways of multiplexing the Fiber Bragg Gratings so that a single fiber core can carry many sensors and the readings of each sensor can be distinguished. For example, wavelength division multiplexing (WDM) may be used to distinguish among the readings; the temperature along the length of an optical fiber may be determined using optical frequency domain reflectometry (OFDR) and/or optical time domain reflectometry (OTDR)).

Claims 5 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn in view of Kasprzyk as applied to claims 1 & 15 above, and further in view of Kemp (U.S. Pub. No. 2014/0240713), herein referred to as “Kemp”.
Regarding claim 5, Sanborn in view of Kasprzyk fails to disclose an analog-to-digital converter configured to convert the electrical signal output from the photodetector into digital reflected signal data.
However, Kemp discloses an analog-to-digital converter ([0075]: DAQ circuit includes an analog-to-digital converter (ADC)) configured to convert the electrical signal 
Regarding claim 21, Sanborn in view of Kasprzyk fail to disclose wherein detecting the optical signal includes detecting an interference signal between an optical signal reflected from the plurality of fiber sensors and an optical signal reflected from a reference reflector, 
further comprising determining a location of each of the plurality of fiber sensors based on the interference signal.
However, Kemp discloses wherein detecting the optical signal includes detecting an interference signal between an optical signal reflected from the plurality of fiber sensors and an optical signal reflected from a reference reflector ([0035]: A distal end of an optical fiber is interfaced with a catheter for interrogation of the target tissue during a catheterization procedure. The reflected light from the tissue is recombined with the signal from the reference surface forming interference fringes (measured by a photovoltaic detector) allowing precise depth-resolved imaging), 
further comprising determining a location of each of the plurality of fiber sensors based on the interference signal ([0058]: By co-locating these strain sensors (the fiber Bragg gratings) down the length of the structure whereby sensing points are created, the differential strain between the cores is used to calculate curvature along the length of the structure).
. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sanborn in view of Kasprzyk  as applied to claim 1 above, and further in view of Brennan et al. (U.S. Pub. No. 2015/0148615), herein referred to as “Brennan”. 
Regarding claim 11, Sanborn in view of Kasprzyk fails to disclose an optical circulator coupled to the light source, the photodetector, and the plurality of fiber sensors.
However, Brennan discloses an optical circulator coupled to the light source, the photodetector, and the plurality of fiber sensors ([0090]: optical circulator can be configured to allow light to be injected into the fiber at the source (such as the tray or base unit) while simultaneously separating any reflected light along the same fiber to be detected by a photodetector or other sensor in the electronics). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the system of Sanborn in view of Kasprzyk to include the optical circulator of Brennan for the purpose of using a single fiber for both the source and return path of the light, since fibers can simultaneously propagate light in both directions (Brennan: [0090]).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sanborn in view of Kasprzyk as applied to claim 1 above, and further in view of Younge et al. (WO 2008/131303), herein referred to as “Younge”. 
Regarding claim 12, Sanborn in view of Kasprzyk fails to disclose a reference reflector; and 
an optical coupler having a first portion and a second portion, the first portion coupled between the light source and the plurality of fiber sensors, the second portion coupled between the photodetector and the reference reflector.
However, Younge discloses a reference reflector (page 13, first paragraph: a broadband reference reflector (not shown) is positioned near the proximal end of the fiber in an operable relationship with the fiber Bragg grating); and 
an optical coupler (54, Fig. 29) having a first portion and a second portion, the first portion coupled between the light source and the plurality of fiber sensors (see Fig. 29 where a portion of 54 is coupled between light source 52 and fiber gratings 35A, 35B & 35C), the second portion coupled between the photodetector (detector 58) and the reference reflector (while the reference reflector is not shown but described as being in an operable relationship with the fiber Bragg grating, a portion of the coupler is between the fiber Bragg gratings and the detector 58 in Fig. 29). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the system of Sanborn in view of Kasprzyk to include the reference reflector and optical coupler of Yonge for the purpose of separating the propagated wavelengths (Younge: page 29, second paragraph). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kasprzyk in view of Sanborn. 
Regarding claim 14, Kasprzyk discloses a microwave ablation system (Abstract), comprising: 
a cable including a microwave transmission line and an optical fiber ([0024]: a catheter configured to house a flexible coaxial cable, and a sensor cable, wherein the coaxial cable and the sensor cable are in communication with a control system, and wherein the sensor cable is in communication with a sensor, for example, a thermistor or optical temperature sensor; where an optical temperature sensor would use an optical fiber as the sensor cable); 
a microwave antenna (emitter 41) having a proximal radiating section and a distal radiating section (not labeled, but emitter 41 in Fig. 2 has a proximal radiating section and a distal radiating section), the microwave antenna coupled to the cable ([00131]: Control unit 70 generates a microwave signal and transmits the signal to emitter 41 via cable 90), configured to receive a microwave power signal via the microwave transmission line, and configured to convert the microwave power signal to a microwave field surrounding at least a portion of the microwave antenna ([00131]: emitter 41 emits a volumetric field of microwave energy 360° approximately symmetrically about a longitudinal axis to excite tissue); and 
that the sensor may be an optical fiber ([00113]: temperature feedback includes detection of temperature at the balloon end of the catheter at one or more locations, and such detection includes one or more detection devices, possibly suitable devices include fiber optic sensors) but fails to explicitly disclose a plurality of fiber Bragg 
However, Sanborn discloses a plurality of fiber Bragg gratings disposed in series on the instrument (315) and coupled to the optical fiber of the cable ([0060]: distributed sensor 310 may include a fiber optic sensor; [0061]: the fiber optic sensor may include one or more cores contained within a single cladding. An array of Fiber Bragg Gratings is provided within each core; [0064]: sensor detection system 318 coupled to the distributed sensor 310 (cable not specified but shown in Fig. 3)), a fiber Bragg grating of the plurality of fiber Bragg gratings disposed between the proximal radiating section and the distal radiating section (see Fig. 3 where sensor 310 extends along a length of instrument 315 and is between a proximal radiating section and a distal radiating section). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the sensors of Kasprzyk to the fiber Bragg gratings of Sanborn for the purpose of providing distributed strain and/or temperature measurements along the length of an optical fiber (Sanborn: [0060]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794